Exhibit 10.2

 

 

LOGO [g242135g93z51.jpg]

 

 

KENNAMETAL INC.

PERFORMANCE UNIT AWARD

Grant Date:                                                          

           Kennametal Inc. (the “Company”) hereby grants to [NAME] (the
“Awardee”), as of the Grant Date listed above, this Performance Unit Award (the
“Award”) for [TARGET NUMBER OF STOCK UNITS] Stock Units, subject to the terms
and conditions of the Kennametal Inc. Stock and Incentive Plan of 2010 (the
“Plan”) and the additional terms listed below. Capitalized terms used herein,
but not otherwise defined, shall have the same meaning ascribed to them in the
Plan.

1.        Each Stock Unit represents the right to receive one Share of the
Company’s Capital Stock, par value $1.25 per share, subject to the satisfaction
of the Service Condition described herein and the Performance Conditions
attached hereto as Exhibit A. Stock Units as initially awarded have no
independent economic value, but rather are mere units of measurement used for
purposes of calculating the number of Shares, if any, to be delivered under this
Award. The maximum amount of Stock Units that may be earned under this Award is
equal to two times the target number of Stock Units listed in the preamble
above. Subject to the terms and conditions of this Award, one-third of the
maximum number of Stock Units may be earned in each fiscal year of the
three-year Performance Period (as defined in Exhibit A).

2.        Except as otherwise provided in this Award, Awardee must be actively
employed by the Company on the Payment Date (defined below) to be eligible to
receive Shares in payment of any Stock Units earned under this Award (the
“Service Condition”).

3.        In addition to satisfaction of the Service Condition, payment under
this Award is subject to, and contingent upon, achievement of the annual
Performance Conditions during the Performance Period. The amount of this Award
payable to Awardee will be determined by the level of achievement of the annual
Performance Conditions as set forth in Exhibit A. Achievement of the Performance
Conditions, including the level of achievement, if any, for each fiscal year in
the Performance Period shall be determined by the Compensation Committee of the
Board of Directors (the “Compensation Committee”), in its sole discretion, and
Awardee agrees to be bound by such determination; provided, however, the
Compensation Committee shall not use its discretionary authority reserved under
the last sentence of Section 6(g) of the Plan to reduce the number of Stock
Units earned, if any, based on the achievement of the Performance Conditions
pursuant to the terms and conditions of this Award. For each fiscal year of the
Performance Period, any Stock Units that are not earned will be cancelled and
forfeited at the end of such fiscal year.

4.        Issuance and Distribution.

           a.        At the end of each fiscal year to which this Award relates,
the Compensation Committee will certify in writing the extent to which the
applicable Performance Conditions have been achieved. For purposes of this
provision, and for so long as the Code permits, the approved minutes of the
Committee meeting in which the certification is made may be treated as written
certification.

           b.         Subject to the terms and conditions of this Award and
unless otherwise specifically provided herein, Stock Units earned by an Awardee
will be settled and paid in Shares of the Company’s Capital Stock as soon as
practicable following the end of the Performance Period on a date determined in
the Company’s discretion, but in no event later than the last day of the
“applicable 2 1/2 month period” specified in Treas. Reg. §1.409A-1(b)(4) (the
“Payment Date”).



--------------------------------------------------------------------------------

           c.        Subject to the terms and conditions of this Award and
unless otherwise specifically provided herein, in the event an Awardee Separates
from Service on account of death or Disability during the Performance Period,
the Stock Units, to the extent earned by the Awardee, shall be paid as soon as
practicable following the date of such Separation from Service, but in no event
later than the last day of the “applicable 2 1/2 month period” specified in
Treas. Reg. §1.409A-1(b)(4).

           d.        Unless otherwise specifically provided herein, in the event
of a Change in Control, any Stock Units earned by the Awardee based on
Performance Conditions achieved prior to the closing date of the
Change-in-Control transaction shall be paid on the closing date of the Change in
Control transaction; provided, further, in the event of a Change in Control,
Stock Units may, in the Committee’s discretion, be settled in cash and/or
securities or other property

           e.        Notwithstanding any other provision of this Award to the
contrary, with respect to an Awardee who is or becomes eligible to Separate from
Service on account of Retirement during the Performance Period (a “Retirement
Eligible Awardee”), any payment made to such Retirement Eligible Awardee under
this Award by reason of (i) a Separation from Service on account of death shall
be paid in the month following the month containing the date of such Separation
from Service; (ii) a Separation from Service on account of Disability shall be
paid in the month following the month containing the 6-month anniversary of the
date of such Separation from Service; or (iii) achievement of the annual
Performance Conditions during the Performance Period as specified herein (and
regardless of whether Retirement Eligible Awardee Separates from Service on
account of Retirement) shall be paid in [August 20XX]; or (iv) a Change in
Control shall be paid in accordance with Section 4.d above only to the extent
such event qualifies as a change in the ownership or effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company, as applicable, within the meaning of Treas. Reg. § 1.409A-3(i)(5).

5.        Change in Awardee’s Status.

           a.        Death or Disability.    In the event an Awardee Separates
from Service during the Performance Period on account of death or Disability,
the Service Condition will be waived. For completed fiscal years, Awardee shall
be entitled to receive payment for any Stock Units that have been earned based
on the achievement of the Performance Conditions applicable to such fiscal year.
For fiscal years not completed, the Performance Conditions will be deemed to
have been achieved at the target level and the Awardee will be deemed to have
earned for each such fiscal year a number of Stock Units that were able to be
earned for such fiscal year.

           In the event an Awardee Separates from Service during the period
between the end of the Performance Period and the Payment Date on account of
death or Disability, the Service Condition will be waived and the Awardee shall
be entitled to receive payment for any Stock Units that have been earned based
on the achievement of the Performance Conditions prior to the date of death or
Disability.

           b.         Retirement.    In the event a Retirement Eligible Awardee
Separates from Service on account of Retirement during the Performance Period,
the amount of this Award to be paid, if any, will be determined as follows. For
completed fiscal years, Awardee shall be entitled to receive payment for any
Stock Units that have been earned based on the achievement of the Performance
Conditions applicable to such fiscal year. For the fiscal year in which the
Separation from Service occurs, the Awardee will be entitled to receive payment
for a number of Stock Units determined by multiplying (x) the number of Stock
Units that are earned based on the achievement of the Performance Conditions
applicable to such fiscal year, times (y) the fraction equal to the number of
completed months starting with July 1st of the fiscal year in which the
Separation from Service occurs and ending with the month of the Awardee’s
Retirement, divided by 12. All other Stock Units granted under this Award,
including Stock Units that could have been earned for fiscal years after the
fiscal year in which the Separation from Service occurred, shall be cancelled
and forfeited without payment by the Company or any Affiliate.

           c.        All Other Separations from Service.    In the event an
Awardee Separates from Service for any other reason (other than death,
Disability, or Retirement), including, but not limited to, voluntarily by the
Awardee or involuntarily by the Company with or without cause, prior to the
Payment Date, all Stock Units granted to the Awardee shall be cancelled and
forfeited, whether payable or not, without payment by the Company or any
Affiliate.

 

2



--------------------------------------------------------------------------------

6.        The Stock Units will be entitled to receive Dividend Equivalents,
which will be subject to all conditions and restrictions applicable to the
underlying Stock Units to which they relate. Dividend Equivalents will accrue
during the Performance Period. At the end of each fiscal year, Dividend
Equivalents will be earned only for Stock Units that are earned or deemed earned
under this Award for that fiscal year. With respect to Stock Units that are not
earned for a fiscal year (because the applicable Performance Conditions are not
satisfied or otherwise), Dividend Equivalents that were accrued for those Stock
Units will be cancelled and forfeited along with the Stock Units and underlying
Shares, without payment by the Company or any Affiliate. Dividend Equivalents
will be paid in cash at such time as the underlying Stock Units to which they
relate are paid.

7.        The Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated, gifted or otherwise transferred, encumbered or disposed of prior
to the Payment Date, except as described herein or in the Plan.

8.        The Shares underlying the Stock Units shall not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws. The Company may refuse to register a transfer
of the Shares on the stock transfer records of the Company if the transfer
constitutes a violation of any applicable securities law and the Company may
give related instructions to its transfer agent, if any, to stop registration of
the transfer of the Shares.

9.        This Performance Unit Award is intended to comply with Section 409A of
the Internal Revenue Code (which deals with nonqualified deferred compensation)
or an exception thereto and the regulations promulgated thereunder and will be
construed accordingly. To the extent a payment is subject to Section 409A and
not excepted therefrom, such payment shall be treated as made on the specified
date of payment if such payment is made at such date or a later date in the same
calendar year or, if later, by the 15th day of the third calendar month
following the specified date of payment, as provided and in accordance with
Treas. Reg. § 1.409A-3(d). An Awardee shall have no right to designate the date
of any payment under this Award. The Company reserves the right to administer,
amend or modify the Award or to take any other action necessary or desirable to
enable the Award to be interpreted and construed accordingly. Notwithstanding
the foregoing, the Awardee acknowledges and agrees that Section 409A may impose
upon the Awardee certain taxes or interest charges for which the Awardee is and
shall remain solely responsible.

10.      Notwithstanding anything to the contrary in this Award or the Plan, in
the event that this Award is not accepted by the Awardee on or before the date
that is 180 days from the grant date noted herein (the “Forfeiture Date”), then
this Award shall become null and void and all Stock Units subject to this Award
shall be forfeited by the Awardee as of the Forfeiture Date. For acceptance to
be valid, the Awardee must accept this Award in the manner specified by the
Company. Any Shares underlying the Stock Units covered by this Award that are
forfeited by the Awardee shall be returned to the Plan and resume the status of
shares available for grant.

11.      All other terms and conditions applicable to this Award are contained
in the Plan. A copy of the Plan and related Prospectus is available on the
Kennametal InfoNet in the Shared Services—Human Resources Portal under the Total
Rewards tab, as well as on your account page at www.Fidelity.com under Plan
Information and Documents.

 

  KENNAMETAL INC. By:   Kevin G. Nowe Title:   Vice President, Secretary and
General Counsel

 

3



--------------------------------------------------------------------------------

Exhibit A

Performance Conditions for FYXX LTIP Performance Unit Awards

 

[Financial Metric]     FYXX   FYXX   FYXX Maximum   *******   *******   *******
Target   *******   *******   ******* Threshold   *******   *******   *******    
         

Note: The table sets forth the three year period beginning July 1, 20XX and
ending June 30, 20XX

(“Performance Period”) referenced in the Performance Unit Award Agreement to
which this Exhibit A is

attached.

 

Performance Conditions Payout Table Maximum Performance   120%   120%   120%
Payout at Maximum   200%   200%   200% Target Performance   100%   100%   100%
Payout at Target   100%   100%   100% Threshold Performance   80%   80%   80%
Payout at Threshold   50%   50%   50%

Note: Interpolation between values shown in the above table will be made on a
straight line basis.

There will be no payment for performance below Threshold, and no additional
payment for performance

above Maximum.

 

4